DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
References
D1:  US20060044943		Barger et al.			March 2, 2006
D2:  US6198694		Kröling et al.			March 6, 2001
D3:  FR2751756		SOUILLARD BERNARD	January 30, 1998
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-6 are rejected under 35 U.S.C. § 103 as being unpatentable over D1 and D2 in combination with D3. 
With regards to claims 1 and 15 the D1 reference discloses detecting trajectory information for a supersonic projectile, comprising: collecting acoustic detection signals from an array of detection microphones; determining from at least one of the acoustic detection signals the existence of an acoustic signal characteristic of a supersonic projectile passing on a trajectory nearby; processing a shockwave portion of each acoustic detection signal, to determine first and second shockwave-based estimates of the trajectory of the supersonic projectile (see Fig. 3); D2 teaches processing a wake portion of an acoustic detection signal, to determine a wake-based estimate of the trajectory of the supersonic projectile (see column 6, lines 25-26); and D3 teaches utilizing both shockwave and wake signals to determine the trajectory of a supersonic projectile (see page 3, line 28).
With regards to claims 2 and 3, the D2 reference discloses processing within a frequency range having a lower bound of at least 1 kHz (see column 5, lines 5-52). 
With regards to claims 4 -6, the D2 reference discloses converting into the frequency domain (see column 4, lines 59-67 and column 7, lines 25-65) and providing bearing estimates. 
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, .
Allowable Subject Matter
Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Dan.Pihulic@uspto.gov
Primary Examiner, Art Unit 3645